ON MOTION ROE REHEARING.
Movants request a rehearing for the purpose of curing a ruling by the court on a question of law other than and different from that already decided in this case. Plaintiffs in error, complying with a rule of this court, stated the issues of law involved in the case to be two in number. The first issue was the question concededly decided by this court, and the decision was accepted by movants. They insist, howeyer, that the court did not decide the second question. That question was not decided by this court for the reason that the decision of the other question was considered to be controlling in this ease. If a case should arise which involves the issue stated in the second question, and there were no facts such as are dealt with in the decision already rendered, it would be appropriate to decide the second question. In the present instance it would be useless. The decisions cited by movants, Southern Fire Insurance Co. v. Knight, 111 Ga. 622 *853(36 S. E. 821, 42 L. R. A. 70, 78 Am. St. R. 216), Harp v. Fireman's Fund Insurance Co., 130 Ga. 726 (61 S. E. 704, 14 Ann. Cas. 299), and Columbian National Life Ins. Co. v. Miller, 140 Ga. 346 (78 S. E. 1079, Ann. Cas. 1914D, 408), are not contrary to what is ruled in the opinion already rendered. The motion for rehearing is denied.